Exhibit 23.2 ACSBAcquavella, Chiarelli, Shuster, Berkower & Co., LLP 517 Route One 1 Penn Plaza Iselin, New Jersey 08830 36th Floor Tel: 732.855.9600 New York, NY 10119 Fax:732.855.9559 www.acsbco.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the inclusion in this Registration Statement on amended Form S-1 for China Pediatric Pharmaceuticals, Inc. of our report dated March 30, 2010, relating to the consolidated balance sheets of China Pediatric Pharmaceuticals, Inc. as of December 31, 2009 and 2008 and the related consolidated statements of income, stockholders’ equity and comprehensive income, and cash flows for each of the years in the two-year period ended December 31, 2009 and 2008, which appears in such Registration Statement. Respectfully submitted, /s/ Acquavella, Chiarelli, Shuster, Berkower & Co., LLP New York, N.Y. May 28, 2010
